DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claim 1 is pending in the application.  Claims 2-20 have been cancelled.
Amendments to the claim 1, filed on 22 April 2021, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 22 April 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed 

Applicant's arguments in the response filed 22 April 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 22 April 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that the prior art of Livi fails to anticipate each and every element of the claimed invention under MPEP §2131, and therefore cannot support a 35 U.S.C. §102 rejection.  The examiner respectfully disagrees, in that the prior art of Livi discloses a decorative mirror that contains all the elements of the claimed invention as stated below in the 35 U.S.C. §102(a)(1) rejection made over Livi.  Therefore, in light of applicant's arguments, the rejections made over Livi are still valid.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livi (US 4,824,729 A).
Regarding Claim 1:  Livi teaches a decorative mirror (ref. #1) comprising a sheet (ref. #2) of plate glass having a front face (ref. #3) and a back face (ref. #4) which ref. #5 to #10; wherein the plate (ref. #5) is considered equivalent to the claimed "block") all of which have a flat front surface (ref. #12) which is glued to the back face of the sheet, that the plates can have any shape, such as a geometric shape (e.g. a sheet-like flat), and that the back face of the sheet is coated along with the back surfaces (ref. #13 to #19) of the plates, with a backing layer or foil (ref. #20) constituting the reflective surface of the mirror (figures 1, 3, and [Col. 1: li. 66 to Col. 2: li. 26] of Livi).  Livi also teaches that the mirror will have a resulting highly peculiar optical effect which originates from dislocation and deformation of the reflecting plane at each glued on plate, and can become especially evident and detectable in the instance where the plates are colored ([Col. 1: li. 44-50] of Livi).  It is further taught by Livi that various methods can be employed to a mirror surface to make decorative mirrors with new aesthetic effects: the mirror can be painted directly on its front surface, resulting in a peculiar optical effect in those areas left unpainted and, hence, reflective to light, that the painted mirror elements can possess various colors ([Col. 1: li. 14-22 and 26-28]); that the mirror surfaces can have patterns formed by grinding or etching processes ([Col. 1: li. 23-25] of Livi); and applying small colored and variously shaped glass plates over a mirror front surface ([Col. 1: li. 29-31] of Livi).  Specifically, Livi provides for --an art or decorative piece, comprising: a block defining: a front surface; first and second sides extending from the front surface and spaced in a parallel relation, the first side including first and second edges, the extension of the first side from the front surface defining the first edge, the second side including third and fourth edges, the extension of the second side from the front surface defining the third edge, wherein the first side is perpendicular to the font surface, wherein the second side is perpendicular to the front surface, wherein the first and second edges are spaced in a parallel relation, wherein the third and fourth edges are spaced in a parallel relation, wherein the first and third edges are spaced in a parallel relation, wherein the second and fourth edges are spaced in a parallel relation wherein the first and fourth edges are spaced in a parallel relation, and wherein the second and third edges are spaced in a parallel relation; and third and fourth sides extending from the front surface and spaced in a parallel relation, each of the third and fourth sides being generally perpendicular to each of the first and second sides, the third side including fifth and sixth edges, the extension of the third side from the front surface defining the fifth edge, the fourth side including seventh and eighth edges, the extension of the fourth side from the front surface defining the seventh edge, wherein the third side is perpendicular to the font surface, wherein the fourth side is perpendicular to the front surface, wherein the fifth and sixth edges are spaced in a parallel relation, wherein the seventh and eighth edges are spaced in a parallel relation, wherein the fifth and seventh edges are spaced in a parallel relation, wherein the sixth and eighth edges are spaced in a parallel relation, wherein the fifth and eighth edges are spaced in a parallel relation, and wherein the sixth and seventh edges are spaced in a parallel relation; wherein one or more first artistic or decorative elements are visible on the first side of the block; wherein one or more second artistic or decorative elements are visible on the second side of the block; wherein one or more third artistic or decorative elements are visible on the third side of the block; wherein one or more fourth artistic or decorative elements are visible on the fourth side of the block; and wherein one or more fifth artistic or decorative elements are visible on the front surface of the block; a first frame member extending along the first side and defining a first reflective surface, the first reflective surface being spaced from the first edge and being different from a first side surface defined by the first side of the block, wherein the first reflective surface is planar; a second frame member extending along the second side and defining a second reflective surface, the second reflective surface being spaced from the third edge and being different from a second side surface defined by the second side of the block, wherein the second reflective surface is planar; a third frame member extending along the third side and defining a third reflective surface, the third reflective surface being spaced from the fifth edge and being different from a third side surface defined by the third side of the block, wherein the third reflective surface is planar; and a fourth frame member extending along the fourth side and defining a fourth reflective surface, the fourth reflective surface being spaced from the seventh edge and being different from a fourth side surface defined by the fourth side of the block, wherein the fourth reflective surface is planar; wherein the first reflective surface reflects the one or more first artistic or decorative elements on the first side; wherein the second reflective surface reflects the one or more second artistic or decorative elements on the second side; wherein the third reflective surface reflects the one or more third artistic or decorative elements on the third side; wherein the fourth reflective surface reflects the one or more fourth artistic or decorative elements on the fourth side; wherein the first, second, third, and fourth reflective surfaces are positioned adjacent or proximate the second, fourth, sixth, and eighth edges, respectively; wherein the one or more first artistic or decorative elements are, include, or are part of painted images, printed images, decorative beads, carvings, or any combination thereof; wherein the one or more second artistic or decorative elements are, include, or are part of painted images, printed images, decorative beads, carvings, or any combination thereof; wherein the one or more third artistic or decorative elements are, include, or are part of painted images, printed images, decorative beads, carvings, or any combination thereof; wherein the one or more fourth artistic or decorative elements are, include, or are part of painted images, printed images, decorative beads, carvings, or any combination thereof; wherein the one or more fifth artistic or decorative elements are, include, or are part of painted images, printed images, decorative beads, carvings, or any combination thereof; wherein the first, second, third, and fourth frame members form a single, contiguous frame; wherein the first and second frame members define a first corner of the single, contiguous frame; wherein the second and third frame members define a second corner of the single, contiguous frame; wherein the third and fourth frame members define a third corner of the single, contiguous frame; wherein the fourth and first frame members define a fourth corner of the single, contiguous frame; wherein the first and second frame members define first and second portions, respectively, which are perpendicular to each other; wherein the third and fourth frame members define third and fourth portions, which are perpendicular to each other; wherein the first and third portions of the first and third frame members, respectively, are spaced in a parallel relation; wherein the second and fourth portions of the second and fourth frame members, respectively, are spaced in a parallel relation; wherein the first portion of the first frame member is adjacent the first reflective surface of the first frame member; wherein the second portion of the second frame member is adjacent the second reflective surface of the second frame member; wherein the third portion of the third frame member is adjacent the third reflective surface of the third frame member; wherein the fourth portion of the fourth frame member is adjacent the fourth reflective surface of the fourth frame member; wherein the first reflective surface is perpendicular to the first side; wherein the second reflective surface is perpendicular to the second side; wherein the third reflective surface is perpendicular to the third side; and wherein the fourth reflective surface is perpendicular to the fourth side--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781